                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JENNIFER SIEMBIEDA                              *
                                                *
                 Plaintiff,                     *
                                                *
        v.                                      *             Civil No. 18-cv-02030-PWG
                                                *
SONNY PERDUE,                                   *
                                                *
             Defendant.                         *
                                                *
                                              *****

                         NOTICE OF RESTORED FUNDING
                AND CONSENT REQUEST FOR NEW BRIEFING SCHEDULE

        Defendant Sonny Perdue in his official capacity as Secretary of the Department of

Agriculture, hereby gives notice of his counsel’s return to work. The parties have conferred

regarding a new briefing schedule, which Defendant proposes below with Plaintiff’s consent.

        1.       On January 25, 2019, the government restored funding to the United States

Department of Justice, among other agencies. Undersigned counsel is now permitted to resume

her usual civil litigation functions.

        2.       This restored funding will lapse at the end of the day on February 15, 2019 absent

further legislation. Undersigned counsel has no appreciation of the likelihood of the passage of

any such legislation.

        3.       The parties conferred and request the following deadlines be entered:

        Defendant’s Motion and Answer Deadline:               March 8, 2019

        Plaintiff’s Motion Response Deadline:                 April 3, 2019

        Defendant’s Motion Reply Deadline:                    April 17, 2019
       4.     Defendant regrets the disruption caused by the lapse in funding and apologizes for

the uncertainty created by the possibility of a second shutdown prior to his proposed motion

deadline. Because undersigned counsel was unable to work on this matter on even a voluntary

basis during the shutdown, a deadline prior to February 15, 2019 would present a hardship.

       5.     Counsel for Plaintiff consents to the proposed briefing order in Paragraph Three.

       6.     A proposed order is attached.



                                               Respectfully submitted,

                                               Robert K. Hur
                                               United States Attorney


                                         By:      /s/
                                               MOLISSA H. FARBER
                                               Assistant United States Attorney
                                               36 S. Charles Street, Fourth Floor
                                               Baltimore, Maryland 21201
                                               (410) 209-4862
                                               Molissa.Farber@usdoj.gov




                                                -2-
                                 CERTIFICATE OF SERVICE

       I certify that on February 5, 2019, I served a copy of the foregoing Notice of Restored

Funding and Consent Request for New Briefing Schedule by filing that document with the Clerk

of the Court under the Court’s CM/ECF system, which electronically transmits a copy to the

registered participants, and mailed paper copies by first class mail, postage prepaid, to those

identified as nonregistered participants.



                                                          /s/
                                                   Molissa H. Farber
                                                   Assistant United States Attorney




                                             -3-
